THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)

 

 

US $58,300.00

 

 

RICH PHARMACEUTICALS, INC.

8% CONVERTIBLE REDEEMABLE NOTE

DUE AUGUST 14, 2015

 



FOR VALUE RECEIVED, Rich Pharmaceuticals, Inc. (the “Company”) promises to pay
to the order of TOLEDO ADVISORS, LLC and its authorized successors and permitted
assigns ("Holder"), the aggregate principal face amount of Fifty Eight Thousand
Three Hundred Dollars exactly (U.S. $58,300.00) on August 14, 2015 ("Maturity
Date") and to pay interest on the principal amount outstanding hereunder at the
rate of 8% per annum commencing on August 14, 2014. This Note contains a 6%
original issue discount such that the purchase price of the note is $55,000.00.
The interest will be paid to the Holder in whose name this Note is registered on
the records of the Company regarding registration and transfers of this Note.
The principal of, and interest on, this Note are payable at 641 5th Street,
Lakewood, NJ 08701, initially, and if changed, last appearing on the records of
the Company as designated in writing by the Holder hereof from time to time. The
Company will pay each interest payment and the outstanding principal due upon
this Note before or on the Maturity Date, less any amounts required by law to be
deducted or withheld, to the Holder of this Note by check or wire transfer
addressed to such Holder at the last address appearing on the records of the
Company. The forwarding of such check or wire transfer shall constitute a
payment of outstanding principal hereunder and shall satisfy and discharge the
liability for principal on this Note to the extent of the sum represented by
such check or wire transfer. Interest shall be payable in Common Stock (as
defined below) pursuant to paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1. This Note is exchangeable for an equal aggregate principal amount of Notes of
different authorized denominations, as requested by the Holder surrendering the
same. No service charge will be made for such registration or transfer or
exchange, except that Holder shall pay any tax or other governmental charges
payable in connection therewith.

 

2. The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

 

3. This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended ("Act") and applicable state securities laws.
Any attempted transfer to a non-qualifying party shall be treated by the Company
as void. Prior to due presentment for transfer of this Note, the Company and any
agent of the Company may treat the person in whose name this Note is duly
registered on the Company's records as the owner hereof for all other purposes,
whether or not this Note be overdue, and neither the Company nor any such agent
shall be affected or bound by notice to the contrary. Any Holder of this Note
electing to exercise the right of conversion set forth in Section 4(a) hereof,
in addition to the requirements set forth in Section 4(a), and any prospective
transferee of this Note, also is required to give the Company written
confirmation that this Note is being converted ("Notice of Conversion") in the
form annexed hereto as Exhibit A. The date of receipt (including receipt by
telecopy) of such Notice of Conversion shall be the Conversion Date.

 

4. (a) The Holder of this Note is entitled, at its option, at any time after 180
days, to convert all or any amount of the principal face amount of this Note
then outstanding into shares of the Company's common stock (the "Common Stock")
without restrictive legend of any nature, at a price ("Conversion Price") for
each share of Common Stock equal to 58% of the average of the three lowest
trading prices of the Common Stock as reported on the National Quotations Bureau
OTCQB exchange which the Company’s shares are traded or any exchange upon which
the Common Stock may be traded in the future ("Exchange"), for the twenty two
prior trading days including the day upon which a Notice of Conversion is
received by the Company (provided such Notice of Conversion is delivered by fax
or other electronic method of communication to the Company after 4 P.M. Eastern
Standard or Daylight Savings Time if the Holder wishes to include the same day
closing price). If the shares have not been delivered within 3 business days,
the Notice of Conversion may be rescinded. Such conversion shall be effectuated
by the Company delivering the shares of Common Stock to the Holder within 3
business days of receipt by the Company of the Notice of Conversion. Once the
Holder has received such shares of Common Stock, the Holder shall surrender this
Note to the Company, executed by the Holder evidencing such Holder's intention
to convert this Note or a specified portion hereof, and accompanied by proper
assignment hereof in blank. Accrued, but unpaid interest shall be subject to
conversion. No fractional shares or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share. In the event the Company experiences a DTC “Chill” on
its shares, the conversion price shall be decreased to 48% instead of 58% while
that “Chill” is in effect. In no event shall the Holder be allowed to effect a
conversion if such conversion, along with all other shares of Company Common
Stock beneficially owned by the Holder and its affiliates would exceed 9.9% of
the outstanding shares of the Common Stock of the Company.

 

(b) Interest on any unpaid principal balance of this Note shall be paid at the
rate of 8% per annum. Interest shall be paid by the Company in Common Stock
("Interest Shares"). The Holder may, at any time, send in a Notice of Conversion
to the Company for Interest Shares based on the formula provided in Section 4(a)
above. The dollar amount converted into Interest Shares shall be all or a
portion of the accrued interest calculated on the unpaid principal balance of
this Note to the date of such notice.

 

(c) The Notes may be prepaid with the following penalties: (i) if the note is
prepaid within 90 days of the issuance date, then at 140% of the face amount
plus any accrued interest; (ii) if the note is prepaid within 91 days after the
issuance date but less than 180 days after the issuance date, then at 150% of
the face amount plus any accrued interest. This Note may not be prepaid after
the 180th day. Such redemption must be closed and funded within 3 days of giving
notice of redemption of the right to redeem shall be null and void.

 

 

 

 



(d) Upon (i) a transfer of all or substantially all of the assets of the Company
to any person in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, other than a forward or reverse stock
split or stock dividend, or (iii) any consolidation or merger of the Company
with or into another person or entity in which the Company is not the surviving
entity (other than a merger which is effected solely to change the jurisdiction
of incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale Event"),
then, in each case, the Company shall, upon request of the Holder, redeem this
Note in cash for 140% of the principal amount, plus accrued but unpaid interest
through the date of redemption, or at the election of the Holder, such Holder
may convert the unpaid principal amount of this Note (together with the amount
of accrued but unpaid interest) into shares of Common Stock immediately prior to
such Sale Event at the Conversion Price.

 

(e) In case of any Sale Event (not to include a sale of all or substantially all
of the Company’s assets) in connection with which this Note is not redeemed or
converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

5. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6. The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7. The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8. If one or more of the following described "Events of Default" shall occur:

 

(a) The Company shall default in the payment of principal or interest on this
Note or any other note issued to the Holder by the Company; or

 

(b) Any of the material representations or warranties made by the Company herein
or in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or

 

(c) The Company shall fail to perform or observe, in any material respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

 

(d) The Company shall (1) become insolvent; (2) admit in writing its inability
to pay its debts generally as they mature; (3) make an assignment for the
benefit of creditors or commence proceedings for its dissolution; (4) apply for
or consent to the appointment of a trustee, liquidator or receiver for its or
for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

(g) Unless such judgment or litigation has been previously disclosed in the
Company’s filings with the Securities and Exchange Commission, one or more money
judgments, writs or warrants of attachment, or similar process, in excess of
fifty thousand dollars ($50,000) in the aggregate, shall be entered or filed
against the Company or any of its properties or other assets and shall remain
unpaid, unvacated, unbonded or unstayed for a period of fifteen (15) days or in
any event later than five (5) days prior to the date of any proposed sale
thereunder.

 

(h) Intentionally Deleted; or

 

(i) The Company shall have its Common Stock delisted from an exchange (including
the OTC Markets) or, if the Common Stock trades on an exchange, then trading in
the Common Stock shall be suspended for more than 10 consecutive days;

 

(j) Intentionally Deleted;

 

(k) The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within 3 business days of its
receipt of a Notice of Conversion; or

 

(l) The Company shall not replenish the reserve set forth in Section 12, within
3 business days of the request of the Holder; or

 

2

 



(m) The Company shall not be “current” (which includes the benefit of any
extension period) in its filings with the Securities and Exchange Commission.

 

(n) The Company shall lose the “bid” price for its stock in a market for three
consecutive trading days (including the OTC Markets or other exchange).

 

Then, or at any time thereafter, unless cured, and in each and every such case,
unless such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder's sole discretion, the Holder may
consider this Note immediately due and payable, without presentment, demand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder's rights and remedies provided herein or any other rights or
remedies afforded by law. Upon an Event of Default, interest shall accrue at a
default interest rate of 16% per annum or, if such rate is usurious or not
permitted by current law, then at the highest rate of interest permitted by law.
In the event of a breach of Section 8(k) the penalty shall be $250 per day the
shares are not issued beginning on the 4th day after the conversion notice was
delivered to the Company. This penalty shall increase to $500 per day beginning
on the 10th day. The penalty for a breach of Section 8(n) shall be an increase
of the outstanding principal amounts by 20%. In case of a breach of Section
8(i), the outstanding principal due under this Note shall increase by 20%. If
this Note is not paid at maturity, the outstanding principal due under this Note
shall increase by 10%.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

9. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10. Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder.

 

11. The Company represents that it is not a “shell” issuer and has never been a
“shell” issuer or that if it previously has been a “shell” issuer that at least
12 months have passed since the Company has reported form 10 type information
indicating it is no longer a “shell issuer. Further. The Company will instruct
its counsel to either (i) write a 144- 3(a) (9) opinion to allow for salability
of the conversion shares or (ii) accept such opinion from Holder’s counsel.

12. The Company shall issue irrevocable transfer agent instructions reserving
6,712,000 shares of its Common Stock for conversions under this Note (the “Share
Reserve”). The reserve shall be replenished as needed to allow for conversions
of this Note. The Holder will initially submit a conversion notice/request for a
tranche of shares to be issued with an agreed to conversion price equal to $1000
(an “Initial Tranche Request”).  The shares that are the subject to the Initial
Trance Request may be subsequently reconverted and repriced as follows: (i) the
Holder shall immediately reduce the outstanding balance of the Note by $1,000
and simultaneously send to the Company a live” or “repriced” conversion notice
for the $1,000 priced using the conversion formula set forth in Section 4(a) of
this Note,  (ii) As the balance of the shares in the Initial Tranche Request are
converted via the delivery of the “live” or “repriced” conversion notice,  the
balance of the Note shall be reduced using the formula set forth in Section 4(a)
of this Note, as if such shares had originally been converted as set forth in
Section 4(a).  By way of example, if the Tranche Conversion Request was for
1,000,000 shares and the face amount of the Note was $25,000 the Holder would
initially reduce $1,000 from the face amount leaving a balance of $24,000 and
send the Company a repriced conversion notice deducting that number of shares
from the Initial Tranche Request necessary to equal $1,000 using the formula set
forth in Section 4(a).  Additionally, if, the following day, the Holder sent a
“live” or “repriced” conversion notice to the Company for 25,000 shares and,
using the formula set forth in Section 4(a) the true conversion price would have
been $6,000, then the Holder shall make an additional reduction of $6,000 on the
Note and shall indicate both the Note balance and the share reserve balance on
the “live” conversion notice.  This process shall be repeated until there is no
balance remaining outstanding on the Note.  Upon full conversion of this Note,
the any shares remaining in the Share Reserve shall be cancelled. The company
should at all times reserve a minimum of three times the amount of shares
required if the note would be fully converted.

 

13. The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law.

 

14. This Note shall be governed by and construed in accordance with the laws of
Nevada applicable to contracts made and wholly to be performed within the State
of Nevada and shall be binding upon the successors and assigns of each party
hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of New
York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 



3

 

  

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

 

Dated: 8/14/14

 

 

 

RICH PHARMACEUTICALS, INC.

 

By: /s/ Ben Chang

 

Title: CEO

 




4

 



EXHIBIT A

 

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of Rich Pharmaceuticals, Inc.
(“Shares”) according to the conditions set forth in such Note, as of the date
written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion:

Applicable Conversion Price:

Signature:



[Print Name of Holder and Title of Signer]

 

Address:

SSN or EIN:





Shares are to be registered in the following name:

 

Name:

Address:

Tel:

Fax:

SSN or EIN:

 

Shares are to be sent or delivered to the following account:

 

Account Name:

Address:



5

 

 

